948 F.2d 781
292 U.S.App.D.C. 189
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Dennis P. CLARK and Patrick W. Simmons, Petitioners,v.INTERSTATE COMMERCE COMMISSION and United States of America,Respondents.
Nos. 90-1576, 91-1214.
United States Court of Appeals, District of Columbia Circuit.
Oct. 10, 1991.

Before HARRY T. EDWARDS and SILBERMAN, Circuit Judges, and ELLSWORTH A. VAN GRAAFEILAND*, Senior Circuit Judge.
ORDER
PER CURIAM.


1
Upon consideration of the Agreement of Dismissal filed in the above captioned cases, it is


2
ORDERED, by the Court, that the Clerk is directed to note the dockets to reflect that these cases have been dismissed with prejudice.   No mandate will issue.



*
 Sitting by designation pursuant to Title 28 U.S.C. § 294(d)